

117 HR 434 IH: Preventing Mental Health and Substance Use Crises During Emergencies Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 434IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Trone (for himself and Mr. Womack) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to convene a task force to advise the Assistant Secretary for Mental Health and Substance Use on a national strategy for preventing mental health and substance use crises during a public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Preventing Mental Health and Substance Use Crises During Emergencies Act.2.Findings(a)FindingsCongress finds the following:(1)The United States invests annually in the public mental health of Americans.(2)Congress appropriated $5.87 billion in fiscal year 2021 to the Substance Abuse and Mental Health Services Administration of the Department of Health and Human Services.(3)Funds are also appropriated to address mental health and substance use in targeted populations through the Department of Veterans Affairs, the Department of the Interior, and the National Institute for Mental Health.(4)On January 31, 2020, the Secretary of Health and Human Services declared a public health emergency due to the spread of COVID–19, and extended such declaration, more recently, on January 7, 2021.(5)In August 2020, Congress provided an additional $725 million in supplemental funding to augment mental health and substance use services during the COVID–19 pandemic.(6)Such supplemental funding included $425 million to the Substance Abuse and Mental Health Services Administration, of which—(A)$110 million was allocated for emergency grants for behavioral health services;(B)$250 million was allocated for the Certified Community Behavioral Health Centers program; and(C)$50 million was allocated for suicide prevention.(7)In December 2020, Congress provided an additional $4.25 billion in supplemental funding to the Substance Abuse and Mental Health Services Administration to provide increased mental health and substance use services and support.(8)The COVID–19 pandemic has exacerbated concerns about the mental health and well-being of Americans.(9)A third of Americans are feeling severe anxiety, according to Census Bureau data, and nearly a quarter show signs of depression.(10)A recent poll by the Kaiser Family Foundation found that the pandemic had negatively affected the mental health of 56 percent of adults.(11)In April 2020, texts to a Federal emergency mental-health line were up 1,000 percent from the year before.(12)The situation is particularly dire for certain vulnerable groups that face a significant risk of post-traumatic stress disorder, including—(A)health care workers;(B)COVID–19 patients with severe cases; and(C)individuals who have lost loved ones.(13)In overburdened intensive-care units, delirious patients are seeing chilling hallucinations.(14)At least two overwhelmed emergency medical workers have died by suicide since the beginning of the COVID–19 pandemic.(15)The public mental health crisis will continue after the COVID–19 pandemic subsides. (b)Statement of policyIt is the policy of the United States to protect the health and safety of all Americans during public health emergencies and to proactively lead public health efforts to advance the mental health of the Nation. 3.Task force to prevent mental health and substance use crises(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall convene a task force known as the Task Force to Prevent Mental Health and Substance Use Crises (in this section referred to as the Task Force) to—(1)assess the response of the Federal Government with respect to mental health and substance use during and after the spread of COVID–19; and(2)advise the Assistant Secretary for Mental Health and Substance Use on a national strategy for preventing mental health and substance use crises during a public health emergency.(b)AssessmentIn carrying out subsection (a), the Task Force shall assess—(1)the efficacy, outcomes, and cost of each Federal initiative taken during the spread of COVID–19 to support mental health and address substance use, including an identification of—(A)any initiative that was not successful; and(B)best practices and strategies;(2)the ability of Federal agencies to coordinate mental health programs and services and allocate resources to respond to a public health emergency;(3)the ability of Federal agencies to use technology developed through the Small Business Innovation Research Program established under section 9 of the Small Business Act (15 U.S.C. 638) to respond to a public health emergency;(4)the ability of Federal, State, and local agencies to coordinate with other government agencies, nonprofit organizations, and entities in the private sector during a public health emergency;(5)any needed improvements to coordination described in paragraphs (1) and (2);(6)a review of research programs of the Federal agencies listed in subsection (c)(3) with respect to mental health and substance use during a public health emergency; and(7)a review of the amount of funds used by such Federal agencies to support mental health and address substance use during a public health emergency.(c)Membership(1)ChairNot later than 60 days after the date of the enactment of this section, the Secretary shall appoint an individual to serve as the Chair of the Task Force.(2)CompositionThe Task Force shall be composed of—(A)representatives of Federal agencies, including the agencies listed in paragraph (3);(B)representatives of nongovernmental organizations;(C)patient advocates; and(D)State and local public health experts who specialize in mental health and substance use.(3)Federal agenciesThe agencies represented under paragraph (2)(A) shall, at a minimum, include the following:(A)The Centers for Disease Control and Prevention.(B)The National Institute of Mental Health.(C)The National Institutes of Health.(D)The National Institute on Drug Abuse.(E)The Food and Drug Administration.(F)The Health Resources and Services Administration.(G)The Substance Abuse and Mental Health Services Administration.(H)The Agency for Healthcare Research and Quality.(I)The Administration for Children and Families.(J)The Centers for Medicare & Medicaid Services.(K)The Department of the Interior.(L)The Department of Veterans Affairs.(M)The Department of Education.(N)The Department of Defense.(O)The Department of Justice.(P)The Department of Housing and Urban Development.(Q)The Administration for Community Living.(R)The Indian Health Service.(S)The Department of Labor.(d)MeetingsNot later than 180 days after the date of the enactment of this section, the Secretary shall convene a meeting of the Task Force and shall convene subsequent meetings on a periodic basis.(e)Submissions to Congress(1)Progress reportNot later than one year after the date of the enactment of this section, the Task Force shall submit to the appropriate congressional committees a report on the progress of the Task Force in carrying out subsection (a).(2)Final reportNot later than two years after the date of the enactment of this section, the Task Force shall submit, and update on an annual basis, to the appropriate congressional committees a report on the activities of the Task Force in carrying out subsection (a), including—(A)the results of the assessment under subsection (b); and(B)any findings, conclusions, and recommendations.(f)Disposition of recordsUpon dissolution of the Task Force, the records of the Task Force shall become records of the Assistant Secretary for Mental Health and Substance Use.(g)Public health emergency definedIn this section, the term public health emergency means a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d).4.National strategy on mental health and substance use during a public health emergencySection 501 of the Public Health Service Act (42 U.S.C. 290aa) is amended—(1)by redesignating subsection (q) as subsection (r); and(2)by inserting after subsection (p) the following:(q)National strategy during public health emergenciesNot later than 30 months after the date of the enactment of this subsection, and annually thereafter, the Assistant Secretary shall prepare and submit a national strategy to the appropriate congressional committees on preventing mental health and substance use crises during a public health emergency. Such strategy shall be based on the reports submitted to Congress by the Task Force to Prevent Mental Health and Substance Use Crises and include—(1)advancements in research with respect to mental health and substance use during a public health emergency; and(2)a plan to increase the ability of Federal agencies to coordinate mental health programs and services and allocate resources to respond to a public health emergency..